DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered. 

Claim Status
Claims 1-31, 33, 38-47, 49, 52, 56, 61, and 65-68 are canceled.
Claims 54-55 and 63-64 are withdrawn.
Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 are under examination.

Priority
The examiner finds copies of both foreign priority documents now in the file wrapper.  No translations have been received of either document. The U.S. effective filing date of the instant claims under examination is therefore set at 09/02/2016.

Objections Withdrawn
Claim Objections
The objection over claims 51 and 60 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 51 and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of enhancing immunity against solid cancer comprising administering an allergin-1 antagonist to a solid cancer patient wherein the antagonist is an allergin-1 fusion protein that has been shown to be soluble and inhibit allergin-1 signaling, does not reasonably provide enablement for just any allergin-1 fusion protein such as any not shown to be soluble in aqueous solution or any not shown experimentally to function as antagonists.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  The Examiner admits that the specification is enabling for methods of enhancing immunity against solid cancer comprising administering an Allergin-1 antagonist to a solid cancer patient wherein the antagonist is an Allergin-1 fusion protein that has been shown to be soluble and inhibit Allergin-1 signaling. Office Action, page 3.
However, the Examiner alleges that the specification does not reasonably provide enablement for just any Allergin-1 fusion protein such as any not shown to be soluble in aqueous solution or any not shown experimentally to function as antagonists.
The Applicant respectfully traverses.
Independent claim 32 recites an Allergin-1-fusion protein that is soluble in an aqueous solution, comprises a whole or partial extracellular domain of Allergin-1 bound to an immunoglobulin Fc region, and is capable of inhibiting Allergin-1 signaling.
In arguing that the claims are not enabled, the Examiner states that Applicant never made and tested such a fusion protein based on any Allergin-1 including the sequences of amended claim 32. Office Action, pages 4-5.
However, “an applicant need not have actually reduced the invention to practice prior to filing.” M.P.E.P. 2164.02 (and see Gouldy. Quigg, 3 USPQ 2d 1302, 1304 (Fed. Cir. 1987)). Furthermore, enablement does not have to be supported by a working example. Examples may be prophetic, that is those “based on predicted results rather than work actually conducted or results actually achieved.” M.P.E.P. 2164.02.
The Examiner states that “the specification provides a means for screening a library of fusion proteins for possible functional drugs for use in the claimed method.” Office Action, page 5. The Applicant then predicts based on extensive experimentation 
Thus, the specification provides sufficient guidance to one of ordinary skill in the art on how to make and use the presently claimed invention and describes its embodiments based on predicted results.
As discussed in the response to the previous Office Action filed on April 27, 2021, the specification of the instant application discloses the sequence information of human Allergin-1 by referring to GenBank accession numbers (paragraph [0013] of the original specification). The specification also describes that Allergin-1 antagonist may be a whole or partial extracellular domain of Allergin-1 bound to an Fc region of an antibody (paragraph [0015]). The specification also provides exemplary Fc fusion proteins and how to prepare and assess the activity of such fusion proteins (paragraphs [0015]-[0017] of the original specification).
Further, Applicant submits to Examiner’s attention the following reference:
Hitomi K et al. An immunoglobulin-like receptor, Allergin-1, inhibits immunoglobulin E-mediated immediate hypersensitivity reactions. Nat. Immunol. 2010 Jul;11(7):601-7. doi: 10.1038/ni.1886. Epub 2010 Jun 6. PMID: 20526344 (hereafter, Hitomi; attached hereto as Exhibit A and submitted in an IDS filed March 5, 2018).
Hitomi identified cDNA encoding Allergin-1L (Allergin-1 long form), which includes a 19-amino acid leader sequence, a 208—amino acid extracellular region composed of two immunoglobulin-like domains, a 21—amino acid transmembrane domain and a 95—amino acid cytoplasmic domain, as well as two cDNAs encoding Allergin-1 isoforms that lack the first or second immunoglobulin-like domain in the extracellular portion — Allergin-
The disclosure provided in the specification combined with the disclosure of Hitomi and knowledge in the art would enable one of ordinary skill in the art to select the appropriate whole or partial extracellular domain of Allergin-1.
The Examiner further argues that it is unpredictable that fusions are soluble and functional and that not just any truncation of a protein will yield a soluble, functional protein fragment. Office Action, page 5.
However, there is no requirement that every possible embodiment within the scope of the claims must be operable or functional. “The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled.” M.P.E.P 2164.08(b). “The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art.” Id. (citing Atlas Powder Co. v. EI. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984)).
As discussed above, the specification provides a means for screening a library of fusion proteins for functional drugs. Guided by this disclosure, one of ordinary skill in the art is able to determine which fusion proteins are soluble and functional.
In addition, the original specification combined with knowledge in the art supports the proposition that Allergin-1-Fc fusion proteins are soluble and are functional in inhibiting Allergin-1 signaling.

Tahara states: “Allergin-1 ligand-expressing cells were identified: to clarify the localization of Allergin-1 expression, we used Alg-Fc chimeric protein, which is a fusion of the human Allergin-1 extracellular region and the human IgG1 Fc region, and analyzed it by flow cytometry, and found a cell line to which Alg-Fc protein binds.”
Flow cytometry is a method in which cells are suspended in a solution under physiological conditions and analyzed. Thus, one of ordinary skill in the art reading Tahara would know that Alg-Fc chimeric proteins can be soluble under physiological conditions.
Tahara further discloses: “Furthermore, this binding was completely inhibited by anti- Allergin-1 antibody, indicating that a molecule that specifically binds to Allergin-1 is expressed in this cell line.” Tahara goes on to report: “We immunoprecipitated Alg-Fc-binding molecules from the cell lysate with Alg-Fc and analyzed the proteome to identify the cell membrane molecules that bind to Alg-Fc. We also confirmed that the recombinant protein of this molecule binds to the Allergin-1 expressing transfectant.”
Thus, Tahara identified an Alg-Fc-binding molecule that also binds to Allergin-1.
The original specification states in paragraph [0015]: “Examples of the ‘Allergin-1 antagonist’ include a substance which suppresses, decreases or completely inhibits 
Specifically, examples thereof include an anti-Allergin-1 antibody, an Allergin-1 fusion protein, an Allergin-1 binding protein, a peptide, a low molecular compound and the like. The Allergin-1 fusion protein means a protein molecule containing a whole or partial extracellular domain of Allergin-1, which suppresses, decreases or completely inhibits immunosuppressive intracellular signaling of Allergin-1 by antagonizing binding of, for example, a natural ligand of Allergin-1 to Allergin-1, and examples thereof include a whole or partial extracellular domain of Allergin-1 bound to a Fc region of an antibody.”
Based on the information cited above, those skilled in the art would understand that “Alg- Fc binding molecules” and “cell membrane molecules that bind to Alg-Fc” described in the above report correspond to the “natural ligand of Allergin-1” described in the original specification and that Alg-Fc fusion protein can inhibit Allergin-1 immunosuppressive signaling by antagonizing binding of Allergin-1 and its natural ligand.
Thus, the original specification coupled with the disclosures of Hitomi and Tahara and knowledge in the art would be sufficiently guide one of ordinary skill in the art to select the appropriate extracellular Allergin-1 domain. Further, one of ordinary skill in the art would know that Fc-Allergin-1 fusion proteins may be soluble in physiological conditions and function to inhibit Allergin-1 immunosuppressive signaling. Based on the disclosure of the original specification, one of ordinary skill in the art would know how to determine which of the Allergin-1-Fc fusion proteins are soluble and functional and would understand from the extensive disclosure provided in Examples 1 through 12 of the 
Therefore, at least for these reasons, a person of ordinary skill in the art is able to make and use the instant claim 32 and remaining claims referring to claim 32, in their entire scope, by referring to the disclosure of the application and the knowledge in the art.
Applicant respectfully requests reconsideration and withdrawal of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant has amended the only independent claim (32) to require treatment of cancer with an allergin-1 fusion protein that is soluble in water and inhibits allergin-1 signaling.  Yet, Applicant has not taught one of ordinary skill in this art that such proteins can be made or how to make them.  As discussed previously, methods of screening are not methods of making a functional therapeutic protein, they are methods of searching in hopes of finding such a protein.  Therefore, mere methods of screening do not enable one of ordinary skill in this art to make any functional species of the recited genus of allergin-1 based fusion proteins.  The rejection in the action dated 01/27/2021 makes clear that manipulation of receptor subdomains leads to unpredictable results and also that peptide drugs must be tested vigorously to establish them as therapeutics.  None of these experiments have been done by Applicant.
An Applicant may rely on prophetic examples and provide no working examples if the invention is described in such a way that it can be practiced without undue experimentation.  However, as the record has established, this is not the case here.  Reading the specification, one of ordinary skill in this art has no hope of finding a In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.02. Such is the case here as protein chemistry is unpredictable as previously stated.  
Applicant then confesses that Examples 1-12 should allow them to predict functionality of the recited fusion.  This is not the case as no such fusions were made and tested.  For the reasons of record therefore, this is mere unsupported allegation by Applicant.  It fails to address how unpredictable protein chemistry is and furthermore fails to specifically point to any actual evidence that Applicant has a predictably functional fusion protein based on allergin-1 as claimed.  Applicant simply handwaves, and alleges that knockout mice as in example 6 enable a fusion protein to be made and used to treat cancer.  It does not.  The examples cited by Applicant are not commensurate in scope with the claims as none use the recited fusion in actual tests.  The point of the rejection is that it is unpredictable that the recited therapeutic can be made and used.  If it can be made and shown to work then such would be predictable.  Indeed this rejection is a scope of enablement rejection and not a total lack of enablement.  Said another way, a functional allergin-1 antagonist should treat cancer.  Yet, the disclosure fails to enable the making and using of one as recited in claim 32 and its dependents.

Applicant then argues that the method of screening a library they teach allows for one of skill to determine which embodiments are operative.  This is not correct.  It is not predictable that any will be operative as one of ordinary skill in this art is being asked to start with no known soluble extracellular domain or portion thereof to make the Fc fusion recited.  Based on the art cited by the examiner, there may be no such domain or portion.  Applicant’s argument here would have to rely on the idea that protein chemistry is so predicable that one will always be able to find a soluble portion of any receptor such as 
With respect to Tahara, they use a human extracellular region of allergin-1 fused to human IgG1Fc.  They show this is soluble and can bind an allergin-1 ligand. They do not teach which region this is or the sequence of it.  Thus, they do not teach how to make an agent in the claims.  Also and therefore, none of the instant claims require only use of this soluble fusion, whatever it may have been. The claims recite broader agents.  Furthermore, Tahara does not show that the fusion inhibits allergin-1 signaling such that cancer is treated.  The ligand to which the fusion of Tahara binds is not disclosed.  In addition, no explanation is provided as to why the fusion would inhibit allergin-1 signaling such that cancer is treated. Therefore, Tahara fails to enable the instant claims. Applicant again relies on assumptions that require protein chemistry and cancer treatment with such agents be predictable. They are not.  See Coleman and Mendoza in the action dated 01/27/2021.  In addition, it is noted that Tahara is an annual report from a university accessed on a secure webpage since https is in the URL used.  See the bottom of the Tahara document.  Therefore, this is not a publication to which the public has access and so it would not be able to show one of ordinary skill in this art any enabled embodiments of the invention, even if it could provide essential material, which it cannot.  See above.  
Taken all together, for the reasons of record and here, the claims still fail the enablement requirement and are rejected here.

Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Applicant’s Arguments:  Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 remain rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
The Examiner alleges that the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
The Applicant respectfully traverses.
The Examiner states that a fusion protein was not made and shown to function as an Allergin-1 antagonist. Office Action, page 8. However, there is no requirement that the invention must be actually reduced to practice in order to satisfy the written description requirement. “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” M.P.E.P. 2163.1 (citing Lockwood vy. Amer. Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
As discussed above, the specification points to the known sequence of human Allergin-1 by referring to GenBank accession numbers (paragraph [0013] of the original specification), provides exemplary Fc fusion proteins and teaches how to prepare and 
The Examiner also alleges that since fusion protein was not made and tested, there is no established correlation between structure and function of the extracellular domain of Allergin-1 as a soluble antagonist of the same. Office Action, page 8.
As discussed above, Tahara described a fusion of the human Allergin-1 extracellular region and the human IgG1 Fc region and demonstrated that said fusion protein binds to a molecule that also binds Allergin-1, i.e. the natural ligand of Allergin-1 described in the specification. The original specification discloses in the Examples that suppressing Allergin-1 signaling enhances anti-tumor immunity.
Thus, the original specification in combination with Tahara provides sufficient written description for correlation between structure and function of the extracellular domain of Allergin-1.
The original specification in combination with knowledge in the art, in particular, Hitomi and Tahara, provides sufficient description of the structure Allergin-1- Fc fusion proteins and a correlation between structure and function. Therefore, at least for these reasons, claim 32 and all claims dependent from claim 32 are sufficiently supported by the written description in original specification.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  

Applicant claims they can just use words to describe all limitations of the reagents of the instant claims.  This is true.  However, they do not.  No specific structure for any functional agent within the claim limitations is presented in words or sequence or structure.  Rather, generic examples of what such an agents may be are taught.  This is not adequate written description for the reasons here and of record. Applicant must fully set forth the invention with all its limitations as they themselves argue.  They do not for any functional species and so the written description requirement is not satisfied.  The invention is not described fully in any way. 
The sequence of Allergin-1 does not meet the description requirement since it is not commensurate in scope with a reagent used in the claimed methods.  Thus, this argument is not persuasive.  No subsequence thereof, the extracellular domain, or subsequences thereof, are taught that are soluble and functional inhibitors of allergin-1 
Even if the specification did enable the invention, which it does not, the written description requirement is severable from the enablement requirement.  Meeting one does not necessarily meet the other.
Taken together, this rejection must stand.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, on which all other claims depend, recites wherein the allergin-1 comprising SEQ ID NO. 1, 2, or 3.  However, this alone gives the claims multiple interpretations since it could describe which allergin-1 molecules are to be antagonized 
In addition, claims 51 and 60 are further indefinite for reciting alternatives that are mutually exclusive.  They recite wherein the fusion protein and wherein the antibody, which are each a single agent, can be one or more agents selected from Markush groups.  Since only a single agent is recited, more than one cannot be selected from the Markush groups.  See 0018 for the definition of antibody as a single agent, for example and the same for fusion protein at 0026.  Therefore, it is unclear how the recitations of more in these claims fit into the method and this renders the claims indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Allen/Primary Examiner, Art Unit 1642